Case 19-40883           Doc 472        Filed 03/11/19 Entered 03/11/19 11:34:13                    Main Document
                                                    Pg 1 of 28


                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

     In re:                                               )    Case No. 19-40883-659
                                                          )    Chapter 11
     PAYLESS HOLDINGS LLC, et al.,                        )
                                                          )
                                                          )    Jointly Administered
                               Debtors.                   )
                                                          )    Related Docket No.: 454, 291 (re: Mtn 8)

                            SECOND AMENDED ORDER IMPLEMENTING
                             CROSS-BORDER INSOLVENCY PROTOCOL

              Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”) approving and implementing

 a procedural protocol (the “Protocol”) attached hereto as Exhibit A, which shall govern matters

 with respect to any cross-border issues arising from the Debtors’ concurrent insolvency

 proceedings in the United States and Canada, all the more fully set forth in the Motion; and upon

 the First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for

 the Eastern District of Missouri; and this Court having found that this is a core proceeding pursuant

 to 28 U.S.C. § 157(b)(2); and that the Court having found that venue of this proceeding and the

 Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

 reviewed the Motion and having heard the statements in support of the relief requested therein at

 a hearing, if any, before the Court (the “Hearing”); and the Court having determined that the legal

 and factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted




 1
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 19-40883      Doc 472     Filed 03/11/19 Entered 03/11/19 11:34:13              Main Document
                                            Pg 2 of 28


 herein; and upon all of the proceedings had before the Court and after due deliberation and

 sufficient cause therefore; it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The Protocol, attached hereto as Exhibit A is hereby approved in all respects and

 shall be implemented in the Debtors’ chapter 11 cases.

        3.      Nothing herein shall prejudice the rights of any party in interest to apply for

 modifications to the Protocol as warranted to facilitate the administration of the Debtors’ chapter

 11 cases in conjunction with the Canadian Proceedings before the Ontario Superior Court of

 Justice (Commercial List) (the “Canadian Court”).

        4.      Notwithstanding any Bankruptcy Rule (including, but not limited to, Bankruptcy

 Rule 6004(h)) or Local Rule that might otherwise delay the effectiveness of this Order, the terms

 and conditions of this Order shall be immediately effective and enforceable upon its entry.

        5.      The Debtors have represented that proper, timely, adequate and sufficient notice of

 the Motion has been provided in accordance with the Bankruptcy Code and the Federal Rules of

 Bankruptcy Procedure.

        6.      Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

        7.      Nothing in this Order shall alter or limit any authorization or relief contained in, or

 prevent Payless ShoeSource Canada Inc., Payless ShoeSource Canada GP Inc., or Payless

 ShoeSource Canada LP (the “Canadian Debtors”) from taking any action authorized pursuant to

 an order issued by the Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”)

 in proceedings in respect of the Canadian Debtors pursuant to the Companies’ Creditors

 Arrangement Act (Canada), and the Canadian Debtors shall be subject to a budget or similar

 restrictions only as established by the Canadian Court. To the extent of any inconsistency between



                                                  2
Case 19-40883       Doc 472     Filed 03/11/19 Entered 03/11/19 11:34:13            Main Document
                                             Pg 3 of 28


 this Order and the terms of any order of the Canadian Court, the order of the Canadian Court shall

 govern with respect to the Canadian Debtors.

        8.      No later than two (2) days after the date of this Order, the Debtors are directed to

 serve a copy of this Order on the Notice Parties and are directed to file a certificate of service no

 later than 24 hours after service.


                                                             KATHY A. SURRATT-STATES
                                                            Chief United States Bankruptcy Judge
 DATED: March 11, 2019
 St. Louis, Missouri
 jjh




                                                  3
Case 19-40883     Doc 472    Filed 03/11/19 Entered 03/11/19 11:34:13   Main Document
                                          Pg 4 of 28


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 Erin M. Edelman, MO 67374
 John G. Willard, MO 67049
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@armstrongteasdale.com
 Email: eedelman@armstrongteasdale.com
 Email: jwillard@armstrongteasdale.com

 Ira Dizengoff (pro hac vice admission pending)
 Meredith A. Lahaie (pro hac vice admission pending)
 Kevin Zuzolo (pro hac vice admission pending)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, NY 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 idizengoff@akingump.com
 mlahaie@akingump.com
 kzuzolo@akingump.com

 Julie Thompson (pro hac vice admission pending)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 1333 New Hampshire Avenue, N.W.
 Washington, D.C. 20036
 Telephone: (202) 887-4000
 Facsimile: (202) 887-4288
 julie.thompson@akingump.com

 Proposed Counsel to the Debtors and Debtors in Possession




                                              4
Case 19-40883   Doc 472   Filed 03/11/19 Entered 03/11/19 11:34:13   Main Document
                                       Pg 5 of 28


                                     Exhibit A

                          Cross-Border Insolvency Protocol
Case 19-40883          Doc 472        Filed 03/11/19 Entered 03/11/19 11:34:13                       Main Document
                                                   Pg 6 of 28


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

  In re:                                                   )   Case No. 19-40883-659
                                                           )   CHAPTER 11
  PAYLESS HOLDINGS LLC, et al.,                            )
                                                           )
                                                           )   (Jointly Administered)
                              Debtors.                     )
                                                           )   Related Docket No.: 8


                             CROSS-BORDER INSOLVENCY PROTOCOL

           This cross-border insolvency protocol (the “Protocol”) shall govern the conduct of all

 parties in interest in the Insolvency Proceedings (as such term is defined herein).

           The Guidelines for Communication and Cooperation Between Courts in Cross-Border

 Insolvency Matters (the “Guidelines”), annexed as “Schedule A” hereto, shall be incorporated by

 reference and form part of this Protocol. To the extent there is any discrepancy between the

 Protocol and the Guidelines, this Protocol shall prevail.

 A.        Background

           1.      On February 18, 2019 (the “Petition Date”), Payless Holdings LLC and certain of

 its subsidiaries and affiliates (collectively, the “Debtors”)2 commenced cases (collectively, the



 2
   The Debtors (as defined herein) in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, are: Payless Holdings LLC [5704]; Payless Intermediate Holdings LLC [5190]; WBG-PSS
 Holdings LLC [0673]; Payless Inc. [3160]; Payless Finance, Inc. [2101]; Collective Brands Services, Inc. [7266]; PSS
 Delaware Company 4, Inc. [1466]; Shoe Sourcing, Inc. [4075]; Payless ShoeSource, Inc. [4097]; Eastborough, Inc.
 [2803]; Payless Purchasing Services, Inc. [3043]; Payless ShoeSource Merchandising, Inc. [0946]; Payless Gold
 Value CO, Inc. [3581]; Payless ShoeSource Distribution, Inc. [0944]; Payless ShoeSource Worldwide, Inc. [6884];
 Payless NYC, Inc. [4126]; Payless ShoeSource of Puerto Rico, Inc. [9017]; Payless Collective GP, LLC [2940];
 Collective Licensing, LP [1256]; Collective Licensing International LLC [5451]; Clinch, LLC [9836]; Collective
 Brands Franchising Services, LLC [3636]; Payless International Franchising, LLC [6448]; Collective Brands
 Logistics, Limited [6466]; Dynamic Assets Limited [1978]; PSS Canada, Inc. [4969]; Payless ShoeSource Canada
 Inc. [4180]; Payless ShoeSource Canada GP Inc. [4182]; and Payless ShoeSource Canada LP [4179]. With respect to
 certain taxing authorities, the Debtors’ address is 2001 Bryan Street, Suite 800, Dallas, TX 75201. However, the
 location of Debtor Payless Holdings LLC’s corporate headquarters and the Debtors’ service address is: c/o Payless
 ShoeSource Inc., 3231 S.E. 6th Avenue, Topeka, Kansas 66607.
Case 19-40883      Doc 472      Filed 03/11/19 Entered 03/11/19 11:34:13             Main Document
                                             Pg 7 of 28


 “U.S. Proceedings”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy

 Code”) in the United States Bankruptcy Court for the Eastern District of Missouri.

        2.      On February 19, 2019, certain of the Debtors, specifically Payless ShoeSource

 Canada Inc. and Payless ShoeSource Canada GP Inc., (together with Payless ShoeSource Canada

 LP, the “Canadian Debtors”), also sought protection in Canada (the “Canadian Proceedings” and

 together with the U.S. Proceedings, the “Insolvency Proceedings”) by filing an application under

 the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as amended (the “CCAA”) with

 the Ontario Superior Court of Justice (Commercial List) (the “Canadian Court” and together with

 the U.S. Court, the “Courts” and each individually, a “Court”). The remaining Debtors in these

 chapter 11 cases are domiciled in the United States (the “U.S. Debtors”).

        3.      The Canadian Debtors sought an initial order from the Canadian Court (as may be

 amended from time to time, the “CCAA Order”), inter alia, (a) granting the Canadian Debtors

 relief under the CCAA; (b) appointing FTI Consulting Canada Inc. as monitor of the Canadian

 Debtors (the “Monitor”), with the rights, powers, duties and limitations upon liabilities set forth in

 the CCAA Order; and (c) granting a stay of proceedings in respect of the Canadian Debtors.

        4.      The Debtors continue to operate and maintain their businesses as debtors in

 possession pursuant to Bankruptcy Code sections 1107 and 1108. The Office of the United States

 Trustee (the “U.S. Trustee”) may appoint an official committee of unsecured creditors (if

 appointed, the “U.S. Creditors’ Committee”) in the U.S. Proceedings.

 B.     Purpose and Goals

        5.      While the U.S. Proceedings and the Canadian Proceedings are full and separate

 proceedings pending in the United States of America (the “U.S.”) and Canada, the implementation

 of basic administrative procedures and cross-border guidelines is both necessary and desirable to
Case 19-40883      Doc 472      Filed 03/11/19 Entered 03/11/19 11:34:13             Main Document
                                             Pg 8 of 28


 coordinate certain activities in the Insolvency Proceedings, protect the rights of parties thereto and

 ensure the maintenance of the Court’s independent jurisdiction and comity. Accordingly, this

 Protocol has been developed to promote the following mutually desirable goals and objectives in

 the Insolvency Proceedings:

        (a)     harmonize and coordinate activities in the Insolvency Proceedings before the
                Courts;

        (b)     promote the orderly and efficient administration of the Insolvency Proceedings to,
                among other things, maximize the efficiency of the Insolvency Proceedings, reduce
                the costs associated therewith and avoid duplication of effort;

        (c)     honor the independence and integrity of the Courts and other courts and tribunals
                of the U.S. and Canada, respectively;

        (d)     promote international cooperation and respect for comity among the Courts, the
                Debtors, the U.S. Creditors’ Committee, the U.S. Representatives (defined below),
                the Canadian Representatives (defined below and together with the U.S.
                Representatives, the “Estate Representatives”), the U.S. Trustee and other creditors
                and interested parties in the Insolvency Proceedings;

        (e)     facilitate the fair, open and efficient administration of the Insolvency Proceedings
                for the benefit of all of the creditors and interested parties of the Debtors, wherever
                located; and

        (f)     implement a framework of general principles to address basic administrative issues
                arising out of the cross-border and international nature of the Insolvency
                Proceedings.

 C.     Comity and Independence of the Courts

        6.      The approval and implementation of this Protocol shall not divest or diminish the

 U.S. Court’s and the Canadian Court’s independent jurisdiction over the subject matter of the U.S.

 Proceedings and the Canadian Proceedings, respectively. By approving and implementing this

 Protocol, neither the U.S. Court, the Canadian Court, the Debtors, the Estate Representatives nor

 any creditors or interested parties shall be deemed to have approved or engaged in any

 infringement on the sovereignty of the U.S. or Canada.
Case 19-40883     Doc 472     Filed 03/11/19 Entered 03/11/19 11:34:13              Main Document
                                           Pg 9 of 28


        7.     The U.S. Court shall have sole and exclusive jurisdiction and power over the

 conduct of the U.S. Proceedings and the hearing and determination of matters arising in the U.S.

 Proceedings. The Canadian Court shall have sole and exclusive jurisdiction and power over the

 conduct of the Canadian Proceedings and the hearing and determination of matters arising in the

 Canadian Proceedings.

        8.     In accordance with the principles of comity and independence established in the

 preceding paragraphs, nothing contained herein shall be construed to:

        (a)    increase, decrease or otherwise modify the independence, sovereignty or
               jurisdiction of the U.S. Court, the Canadian Court or any other court or tribunal in
               the U.S. or Canada, including the ability of any such court or tribunal to provide
               appropriate relief under applicable law on an ex parte or “limited notice” basis;

        (b)    require the U.S. Court to take any action that is inconsistent with its obligations
               under the laws of the U.S.;

        (c)    require the Canadian Court to take any action that is inconsistent with its obligations
               under the laws of Canada;

        (d)    require any of the Debtors, the Monitor, the U.S. Creditors’ Committee, the Estate
               Representatives or the U.S. Trustee to take any action or refrain from taking any
               action that would result in a breach of any duty imposed on them by any applicable
               law;

        (e)    authorize any action that requires the specific approval of one or both of the Courts
               under the Bankruptcy Code or the CCAA after appropriate notice and a hearing
               (except to the extent that such action is specifically described in this Protocol); or

        (f)    preclude any of the Debtors, the Monitor, the U.S. Creditors’ Committee, the Estate
               Representatives, the U.S. Trustee, or any creditor or other interested party from
               asserting such party’s substantive rights under the applicable laws of the U.S.,
               Canada or any other relevant jurisdiction including, without limitation, the rights
               of interested parties or affected persons to appeal from the decisions taken by one
               or both of the Courts.
        9.     Subject to the terms hereof, the Debtors, the U.S. Creditors’ Committee, the Estate

 Representatives and their respective employees, members, agents and professionals shall respect

 and comply with the independent, non-delegable duties imposed upon them by the Bankruptcy
Case 19-40883      Doc 472     Filed 03/11/19 Entered 03/11/19 11:34:13            Main Document
                                            Pg 10 of 28


 Code, the CCAA, the CCAA Order and other applicable laws and orders of the Courts, as

 applicable.


 D.     Cooperation

        10.     To assist in the efficient administration of the Insolvency Proceedings and in

 recognizing that a Debtor may be a creditor of another Debtor’s estate, the Debtors and the Estate

 Representatives shall where appropriate:

        (a)     reasonably cooperate with each other in connection with actions taken in both the
                U.S. Court and the Canadian Court; and

        (b)     take any other reasonable steps to coordinate the administration of the U.S.
                Proceedings and the Canadian Proceedings for the benefit of the Debtors’
                respective estates and stakeholders, including, without limitation, developing in
                consultation with the U.S. Creditors’ Committee and seeking approval of any cross-
                border claims protocol by the Canadian and U.S. Courts.

        11.     To harmonize and coordinate the administration of the Insolvency Proceedings, the

 U.S. Court and the Canadian Court each may coordinate activities with and defer to the judgment

 of the other Court, where appropriate and feasible. In furtherance of the foregoing:

        (a)     The U.S. Court and the Canadian Court may communicate with one another, with
                or without counsel present, with respect to any procedural or substantive matter
                relating to the Insolvency Proceedings;

        (b)     Where the issue of the proper jurisdiction or Court to determine an issue is raised
                by an interested party in either of the Insolvency Proceedings with respect to a
                motion or an application filed in either Court, the Court before which such motion
                or application was initially filed may contact the other Court to determine an
                appropriate process by which the issue of jurisdiction will be determined. Such
                process shall be subject to submissions by the Debtors, the Estate Representatives,
                the U.S. Creditors’ Committee, the Monitor, the U.S. Trustee and any interested
                party before any determination on the issue of jurisdiction is made by either Court;
                and

        (c)     The Courts may, but are not obligated to, coordinate activities in the Insolvency
                Proceedings such that the subject matter of any particular action, suit, request,
                application, contested matter or other proceeding is determined in a single Court.
Case 19-40883      Doc 472      Filed 03/11/19 Entered 03/11/19 11:34:13               Main Document
                                             Pg 11 of 28


        12.     The U.S. Court and the Canadian Court may conduct joint hearings with respect to

 any matter relating to the conduct, administration, determination or disposition of any aspect of

 the U.S. Proceedings and the Canadian Proceedings, including the interpretation or

 implementation of this Protocol if both Courts consider such joint hearings to be necessary or

 advisable and, in particular, to facilitate or coordinate with the proper and efficient conduct of the

 U.S. Proceedings and the Canadian Proceedings. With respect to any such joint hearing, unless

 otherwise ordered, the following procedures will be followed:

        (a)     a telephone or video link shall be established so that both the U.S. Court and the
                Canadian Court shall be able to simultaneously hear the proceedings in the other
                Court;

        (b)     notices, submissions, applications, or motions by any party that are or become the
                subject of a joint hearing of the Courts (collectively, “Pleadings”) shall be made or
                filed initially only to the Court in which such party is appearing and seeking relief.
                Promptly after the scheduling of any joint hearing, the party submitting such
                Pleadings to one Court shall file courtesy copies with the other Court. In any event,
                Pleadings seeking relief from both Courts shall be filed with both Courts.

        (c)     any party intending to rely on any written evidentiary materials in support of a
                submission to the U.S. Court or the Canadian Court in connection with any joint
                hearing shall file such materials, which shall be identical insofar as possible and
                shall be consistent with the procedure and evidentiary rules and requirements of
                each Court, in advance of the time of such hearing or the submissions of such
                application;

        (d)     If a party has not previously appeared in or attorned or does not wish to attorn to
                the jurisdiction of either Court, it shall be entitled to file such materials without, by
                the act of filing, being deemed to have attorned to the jurisdiction of the Court in
                which such material is filed, so long as it does not request in its materials or
                submissions any affirmative relief from the Court to which it does not wish to
                attorn;

        (e)     the Judge of the U.S. Court and the Justice of the Canadian Court who will hear
                any such application or motion shall be entitled to communicate with each other in
                advance of the hearing on the application or motion, with or without counsel being
                present, to establish guidelines for the orderly submission of pleadings, papers and
                other materials and the rendering of decisions by the U.S. Court and the Canadian
                Court, and to address any related procedural, administrative or preliminary matters;
                and
Case 19-40883       Doc 472     Filed 03/11/19 Entered 03/11/19 11:34:13              Main Document
                                             Pg 12 of 28



           (f)   the Judge of the U.S. Court and the Justice of the Canadian Court, having heard any
                 such application, shall be entitled to communicate with each other after the hearing
                 on such application or motion, without counsel present, for the purpose of
                 determining whether consistent rulings can be made by both Courts, and
                 coordinating the terms upon which such rulings shall be made, as well as to address
                 any other procedural or non-substantive matter relating to such applications or
                 motions.

           13.   Notwithstanding the terms of the preceding paragraph, the Protocol recognizes that

 the U.S. Court and the Canadian Court are independent courts. Accordingly, although the Courts

 will seek to cooperate and coordinate with each other in good faith, each of the Courts shall be

 entitled at all times to exercise its independent jurisdiction and authority with respect to:

           (a)   the conduct of the parties appearing in matters presented to such Court; and

           (b)   matters presented to such Court, including without limitation, the right to determine
                 if matters are properly before such Court.

           14.   In the interest of cooperation and coordination of these proceedings, each Court

 shall recognize and consider all privileges applicable to communications between counsel and

 parties, including those contemplated by the common interest doctrine or like privileges, which

 would be applicable in each respective Court. Such privileges in connection with communications

 shall be applicable in both Courts with respect to all parties to these proceedings having any

 requisite common interest.

           15.   Where one Court has jurisdiction over a matter which requires the application of

 the law of the jurisdiction of the other Court in order to determine an issue before it, the Court with

 jurisdiction over such matter may, among other things, hear expert evidence or seek the advice and

 direction of the other Court in respect of the foreign law to be applied, subject to paragraph 38

 herein.
Case 19-40883      Doc 472     Filed 03/11/19 Entered 03/11/19 11:34:13             Main Document
                                            Pg 13 of 28


 E.     Retention and Compensation of Estate Representatives and Professionals

        16.     The Monitor, its officers, directors, employees, counsel, agents, and any other

 professionals related therefor, wherever located (collectively, the “Monitor Parties”) and any other

 estate representatives in the Canadian Proceedings and their counsel and other professionals

 (collectively with the Monitor Parties, the “Canadian Representatives”) shall all be subject to the

 sole and exclusive jurisdiction of the Canadian Court with respect to all matters, including:

        (a)     the Canadian Representatives’ appointment and tenure in office;

        (b)     the retention and compensation of the Canadian Representatives;

        (c)     the Canadian Representatives’ liability, if any, to any person or entity, including
                the Canadian Debtors and any third parties, in connection with the Insolvency
                Proceedings; and

        (d)     the hearing and determination of any matters relating to the Canadian
                Representatives arising in the Canadian Proceedings under the CCAA or other
                applicable Canadian law.

        17.     Additionally, the Canadian Representatives, and the Debtors’ Canadian counsel:

        (a)     shall be compensated for their services solely in accordance with the CCAA and
                other applicable Canadian law or orders of the Canadian Court; and

        (b)     shall not be required to seek approval of their compensation in the U.S. Court.

        18.     The Monitor Parties shall be entitled to the protections of Bankruptcy Code section

 306 and the same protections and immunities in the U.S. as those granted to them under the CCAA

 and the CCAA Order. In particular, except as otherwise provided in any subsequent order entered

 in the Canadian Proceedings, the Monitor Parties shall incur no liability or obligations as a result

 of the appointment of the Monitor, the carrying out of its duties or the provisions of the CCAA

 and the CCAA Order by the Monitor Parties, except any such liability arising from actions of the

 Monitor Parties constituting gross negligence or willful misconduct.
Case 19-40883       Doc 472      Filed 03/11/19 Entered 03/11/19 11:34:13             Main Document
                                              Pg 14 of 28


        19.     Any estate representative appointed in the U.S. Proceedings, including without

 limitation, any restructuring officer appointed under Bankruptcy Code section 306, the U.S.

 Creditors’ Committee and any examiner or trustee appointed pursuant to Bankruptcy Code section

 1104, and their respective counsel and other professionals (collectively, the “U.S.

 Representatives”), shall be subject to the sole and exclusive jurisdiction of the U.S. Court with

 respect to all matters, including:

        (a)     the U.S. Representatives’ tenure in office;

        (b)     the U.S. Representatives’ retention and compensation;

        (c)     the U.S. Representatives’ liability, if any, to any person or entity, including the U.S.
                Debtors and any third parties, in connection with the Insolvency Proceedings; and

        (d)     the hearing and determination of any other matters relating to the U.S.
                Representatives arising in the U.S. Proceedings under the Bankruptcy Code or other
                applicable laws of the U.S.

        20.     Nothing in this Protocol creates any fiduciary duty, duty of care or other duty owed

 by the U.S. Representatives to the stakeholders in the Canadian Proceedings or by the Canadian

 Representatives to the stakeholders in the U.S. Proceedings that they would not otherwise have in

 the absence of this Protocol.

        21.     The U.S. Representatives shall not be required to seek approval of their retention

 in the Canadian Court. Additionally, the U.S. Representatives:

        (a)     shall be compensated for their services solely in accordance with the Bankruptcy
                Code and other applicable laws of the United States or orders of the U.S. Court;
                and

        (b)     shall not be required to seek approval of their compensation in the Canadian Court.

        22.     Any professionals retained by or with the approval of the Debtors for Canadian

 related advice, activities performed in Canada or in connection with the Canadian Proceeding,

 including, in each case, counsel, financial advisors, accountants, consultants and experts
Case 19-40883      Doc 472     Filed 03/11/19 Entered 03/11/19 11:34:13             Main Document
                                            Pg 15 of 28


 (collectively, the “Canadian Professionals”) shall be subject to the sole and exclusive jurisdiction

 of the Canadian Court. Accordingly, the Canadian Professionals: (a) shall be subject to the

 procedures and standards for retention and compensation applicable in the Canadian Court under

 the CCAA, the CCAA Order any other applicable Canadian law or orders of the Canadian Court;

 and (b) shall not be required to seek approval of their retention or compensation in the U.S. Court.

 The Debtors will include the identity and the amount of payments with respect to the Canadian

 Professionals in the Debtors’ monthly operating reports.

        23.     Any professionals retained by or with approval of the Debtors for activities

 performed in the U.S. or in connection with the U.S. Proceedings, including, in each case, counsel,

 financial advisors, accountants, consultants and experts (collectively, the “U.S. Professionals”)

 shall be subject to the sole and exclusive jurisdiction of the U.S. Court. Accordingly, the U.S.

 Professionals: (a) shall be subject to the procedures and standards for retention and compensation

 applicable in the U.S. Court under the Bankruptcy Code and any other applicable laws of the U.S.

 or orders of the U.S. Court; and (b) shall not be required to seek approval of their retention of

 compensation in the Canadian Court.

        24.     Any professionals retained by the U.S. Creditors’ Committee, including, in each

 case, counsel and financial advisors (collectively, the “Committee Professionals”) shall be subject

 to the sole and exclusive jurisdiction of the U.S. Court. Accordingly, the Committee Professionals:

 (a) shall be subject to the procedures and standards for retention and compensation applicable in

 the U.S. Court under the Bankruptcy Code and any other applicable laws of the U.S. or orders of

 the U.S. Court; and (b) shall not be required to seek approval of their retention of compensation in

 the Canadian Court.

 F.     Rights to Appear and Be Heard
Case 19-40883          Doc 472   Filed 03/11/19 Entered 03/11/19 11:34:13             Main Document
                                              Pg 16 of 28


        25.     Each of the Debtors, their creditors and other interested parties in the Insolvency

 Proceedings, including the Canadian Representatives, and the U.S. Representatives shall have the

 right and standing to:

        (a)     appear and be heard in either the U.S. Court or the Canadian Court in the Insolvency
                Proceedings to the same extent as a creditor and other interested party domiciled in
                the forum country, but solely to the extent such party is a creditor or other interested
                party in the subject forum, subject to any local rules or regulations generally
                applicable to all parties appearing in the forum; and

        (b)     subject to 25(a) above, file notices of appearance or other papers with the Clerk of
                the U.S. Court or the Canadian Court in the Insolvency Proceedings; provided,
                however, that any appearance or filing may subject a creditor or interested party to
                the jurisdiction of the Court in which the appearance or filing occurs; provided
                further, that appearance by the U.S. Creditors’ Committee in the Canadian
                Proceedings shall not form a basis for personal jurisdiction in Canada over the
                members of the U.S. Committee. Notwithstanding the foregoing, and in accordance
                with the policies set forth above:

                 (i)      the Canadian Court shall have jurisdiction over the U.S. Representatives
                          and the U.S. Trustee solely with respect to the particular matters as to which
                          the U.S. Representatives or the U.S. Trustee appear before the Canadian
                          Court; and

                (ii)      the U.S. Court shall have jurisdiction over the Canadian Representatives
                          solely with respect to the particular matters as to which the Canadian
                          Representatives appear before the U.S. Court.

        26.     Solely with respect to consensual due diligence the U.S. Creditors’ Committee will

 execute confidentiality agreements in the form to be agreed to by the Canadian Debtors and the

 U.S. Creditors’ Committee.

 G.     Claims Protocol

        27.     It may be necessary to implement a specific claims protocol to address, among other

 things and without limitation, the timing, process, jurisdiction and applicable governing law to be

 applied to the resolution of claims filed by the Debtors' creditors (including intercompany claims)

 in the Canadian Proceedings and the U.S. Proceedings. In such event, and in recognition of the
Case 19-40883           Doc 472   Filed 03/11/19 Entered 03/11/19 11:34:13          Main Document
                                               Pg 17 of 28


 inherent complexities of the intercompany claims that may be asserted in the Insolvency

 Proceedings, the Debtors shall submit a specific claims protocol.

 H.     Notice

        28.      Notice of any motion, application or other pleading or paper filed in one or both of

 the Insolvency Proceedings relating to matters addressed by this Protocol and notice of any related

 hearings or other proceedings shall be given by appropriate means (including, where circumstances

 warrant, by courier or electronic forms of communication) to the following:

        (a)      all creditors and other interested parties in accordance with the practice of the
                 jurisdiction where the papers are filed or the proceedings are to occur and order of
                 the applicable court ; and

        (b)      to the extent not otherwise entitled to receive notice under subpart (a) of this
                 paragraph, to:

                  (i)      U.S. Counsel to the Debtors, Akin Gump Stauss Hauer & Feld LLP, Bank
                           of America Tower, 1 Bryant Park, New York, NY 10036, USA (Attn:
                           Meredith Lahaie and Kevin Zuzolo) and Armstrong Teasdale LLP, 7700
                           Forsyth Blvd, Suite 1800, St. Louis, MO 63105, USA (Attn: Erin Edelman
                           and John Willard);

                 (ii)      Canadian Counsel to the Debtors, Cassels Brock & Blackwell LLP, 2100,
                           40 King Street West, Toronto, ON Canada, M5H 3C2 (Attn: Ryan Jacobs,
                           Jane Dietrich, Natalie Levine);

               (iii)       the Monitor, FTI Consulting Canada Inc., TD Waterhouse Tower, 79
                           Wellington Street West, Suite 2010, P.O. Box 104, Toronto, ON Canada,
                           M5K 1G8 (Attn: Greg Watson, Paul Bishop), and its counsel, Bennett Jones
                           LLP, 3400, One First Canadian Place, Toronto, ON Canada, M5X 1A4
                           (Attn: Sean Zweig, Kevin J. Zych);

                 (iv)      Counsel to the ABL Agent, Choate Hall & Stewart LLP, Two International
                           Place, Boston, MA 02110 (Attn: Kevin Simard, Doug Gooding and
                           Jonathan Marshall); Thompson Coburn LLP, One US Bank Plaza, St. Louis,
                           MO 63101 (Attn: Mark Bossi); and Norton Rose Fulbright Canada LLP,
                           Suite 3800, Royal Bank Plaza, South Tower, 200 Bay Street, P.O Box 84,
                           Toronto, ON Canada, M5J 2Z4 (Attn: Tony Reyes and David Amato);

                 (v)       Counsel to the Ad Hoc Term Lender Committee, Kramer Levin Naftalis &
                           Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036, USA
Case 19-40883          Doc 472   Filed 03/11/19 Entered 03/11/19 11:34:13            Main Document
                                              Pg 18 of 28


                          (Attn: Stephen D. Zide); Doster, Ullom & Boyle, LLC, 16090 Swingley
                          Ridge Road, Suite 620, Chesterfield, Missouri 63017, USA (Attn: Gregory
                          D. Willard); and Fasken Martineau DuMoulin LLP, Bay Adelaide Centre,
                          333 Bay Street, Suite 2400, P.O. Box 20, Toronto, ON Canada, M5H 2T6
                          (Attn: Stuart Brotman)

               (vi)       Counsel to any statutory committee or any other official appointed in the
                          U.S. Proceedings;

              (vii)       the Office of the United States Trustee for Eastern District of Missouri;

              (viii)      such other parties as may be designated by either Court from time to time.

        29.     Notice in accordance with this paragraph may be designated by either of the Courts

 from time to time. Notice in accordance with this paragraph shall be given by the party otherwise

 responsible for effecting notice in the jurisdiction where the underlying papers are filed or the

 proceedings are to occur. In addition to the foregoing, upon request, the U.S. Debtors or the

 Canadian Debtors shall provide the U.S. Court or the Canadian Court, as the case may be, with

 copies of any orders, decisions, opinions or similar papers issued by the other Court in the

 Insolvency Proceedings.

        30.     When any cross-border issues or matters addressed by this Protocol are to be

 addressed before a Court, notices shall be provided in the manner and to the parties referred to in

 paragraph 28 above.

 I.     Recognition of Stays of Proceedings

        31.     The Canadian Court hereby recognizes the validity of the stay of proceedings and

 actions against or respecting the U.S. Debtors and their property under Bankruptcy Code section

 362 (the “U.S. Stay”). In implementing the terms of this paragraph, the Canadian Court may
Case 19-40883      Doc 472      Filed 03/11/19 Entered 03/11/19 11:34:13             Main Document
                                             Pg 19 of 28


 consult with the U.S. Court regarding the interpretation, extent, scope and applicability of the U.S.

 Stay, and any orders of this U.S. Court modifying or granting relief from the U.S. Stay.

        32.     The U.S. Court hereby recognizes the validity of the stay of proceedings and actions

 against or respecting the Canadian Debtors, its property and the current and former directors and

 officers of the Canadian Debtors under the CCAA and the CCAA Order (the “Canadian Stay”).

 In implementing the terms of this paragraph, the U.S. Court may consult with the Canadian Court

 regarding the interpretation, extent, scope and applicability of the Canadian Stay, and any orders

 of the Canadian Court modifying or granting relief from the Canadian Stay.

        33.     Nothing contained herein shall affect or limit the Debtors or other parties’ rights to

 assert the applicability or non-applicability of the U.S. Stay or the Canadian Stay to any particular

 proceeding, property, asset, activity or other matter, wherever pending or located. Subject to the

 terms hereof: (a) any motion with respect to the application of the stay of proceedings issued by

 the Canadian Court in the CCAA Proceeding shall be heard and determined by the Canadian Court

 and (b) any motion with respect to the application of the stay under Bankruptcy Code section 362

 shall be heard and determined by the U.S. Court.

 J.     Effectiveness; Modification

        34.     This Protocol shall become effective only upon its approval by both the U.S. Court

 and the Canadian Court.

        35.     This Protocol may not be supplemented, modified, terminated or replaced in any

 manner except by the U.S. Court and the Canadian Court after notice and a hearing. Notice of any

 legal proceeding to supplement, modify, terminate or replace this Protocol shall be given in

 accordance with the notice provision contained in this Protocol.
Case 19-40883            Doc 472   Filed 03/11/19 Entered 03/11/19 11:34:13            Main Document
                                                Pg 20 of 28


 K.     Procedure for Resolving Disputes Under the Protocol

        36.      Disputes relating to the terms, intent or application of this Protocol may be

 addressed by interested parties to either the U.S. Court, the Canadian Court or both Courts upon

 notice as set forth in paragraphs 28 and 29 above. In rendering a determination in any such dispute,

 the Court to which the issue is addressed:

        (a)      shall consult with the other Court; and

        (b)      may, in its sole discretion, either:

                  (i)       render a binding decision after such consultation;

                 (ii)       defer to the determination of the other Court by transferring the matter, in
                            whole or in part, to the other Court; or

                 (iii)      seek a joint hearing of both Courts.

        37.      Notwithstanding the foregoing, each Court in making a determination shall have

 regard to the independence, comity or inherent jurisdiction of the other Court established under

 existing law.

        38.      In implementing the terms of the Protocol, the U.S. Court and the Canadian Court

 may, in their sole, respective discretion, provide advice or guidance to each other with respect to

 legal issues in accordance with the following procedures:

        (a)      The U.S. Court or the Canadian Court, as applicable, may determine that such
                 advice or guidance is appropriate under the circumstances;

        (b)      The Court issuing such advice or guidance shall provide it to the non-issuing Court
                 in writing;

        (c)      Copies of such written advice or guidance shall be served by the applicable Court
                 in accordance with paragraph 28 hereof; and

        (d)      The Courts may jointly decide to invite the Debtors, the Estate Representatives, the
                 U.S. Trustee, the Monitor and any other affected or interested party to make
                 submissions to the appropriate Court in response to or in connection with any
                 written advice or guidance received from the other Court.
Case 19-40883       Doc 472     Filed 03/11/19 Entered 03/11/19 11:34:13              Main Document
                                             Pg 21 of 28



         39.     For clarity, the provisions of paragraph 38 shall not be construed to restrict the

 ability of the U.S. Court or the Canadian Court to confer, as provided above, whenever they deem

 it appropriate to do so.

 L.      Preservation of Rights

         40.     Except as specifically provided herein, neither the terms of this Protocol nor any

 actions taken under the terms of this Protocol shall (a) prejudice or affect the powers, rights, claims

 and defenses of the Debtors and their estates, the Estate Representatives, the U.S. Trustee, the

 Monitor or any of the Debtors’ creditors under applicable law, including the Bankruptcy Code, the

 CCAA and the Orders of the Courts or (b) preclude or prejudice the rights of any person to assert

 or pursue such person’s substantive rights against any other person under the applicable laws of

 the United States or Canada.

         41.     The question of the degree of standing of the U.S. Creditors’ Committee in the

 Canadian Court remains an open issue. This Protocol is without prejudice to the question one way

 or the other.
Case 19-40883   Doc 472   Filed 03/11/19 Entered 03/11/19 11:34:13    Main Document
                                       Pg 22 of 28


                                     Schedule A

                   Guidelines for Communication and Cooperation
                  Between Courts in Cross-Border Insolvency Matters
Case 19-40883       Doc 472        Filed 03/11/19 Entered 03/11/19 11:34:13                        Main Document
                                                Pg 23 of 28


          GUIDELINES FOR COMMUNICATION AND COOPERATION BETWEEN
                COURTS IN CROSS-BORDER INSOLVENCY MATTERS

                                               INTRODUCTION

    A.      The overarching objective of these Guidelines is to improve in the interests of all
            stakeholders the efficiency and effectiveness of cross-border proceedings relating to
            insolvency or adjustment of debt opened in more than one jurisdiction (“Parallel
            Proceedings”) by enhancing coordination and cooperation amongst courts under
            whose supervision such proceedings are being conducted. These Guidelines represent
            best practice for dealing with Parallel Proceedings.

    B.      In all Parallel Proceedings, these Guidelines should be considered at the earliest
            practicable opportunity.

    C.      In particular, these Guidelines aim to promote:

            (i)      the efficient and timely coordination and administration of Parallel
                     Proceedings;

            (ii)     the administration of Parallel Proceedings with a view to ensuring relevant
                     stakeholders’ interests are respected;

            (iii)    the identification, preservation, and maximization of the value of the debtor’s
                     assets, including the debtor’s business;

            (iv)     the management of the debtor’s estate in ways that are proportionate to the
                     amount of money involved, the nature of the case, the complexity of the
                     issues, the number of creditors, and the number of jurisdictions involved in
                     Parallel Proceedings;

            (v)      the sharing of information in order to reduce costs; and

            (vi)     the avoidance or minimization of litigation, costs, and inconvenience to the
                     parties3 in Parallel Proceedings.

    D.      These Guidelines should be implemented in each jurisdiction in such manner as the
            jurisdiction deems fit.4

    E.      These Guidelines are not intended to be exhaustive and in each case consideration
            ought to be given to the special requirements in that case.

    F.      Courts should consider in all cases involving Parallel Proceedings whether and how to
            implement these Guidelines. Courts should encourage and where necessary direct, if
            they have the power to do so, the parties to make the necessary applications to the
            court to facilitate such implementation by a protocol or order derived from these



            3
            The term “parties” when used in these Guidelines shall be interpreted broadly.
            4
            Possible modalities for the implementation of these Guidelines include practice directions and
    commercial guides.
Case 19-40883        Doc 472        Filed 03/11/19 Entered 03/11/19 11:34:13                          Main Document
                                                 Pg 24 of 28


             Guidelines, and encourage them to act so as to promote the objectives and aims of
             these Guidelines wherever possible.

                                     ADOPTION & INTERPRETATION

    Guideline 1: In furtherance of paragraph F above, the courts should encourage
    administrators in Parallel Proceedings to cooperate in all aspects of the case, including the
    necessity of notifying the courts at the earliest practicable opportunity of issues present and
    potential that may (a) affect those proceedings; and (b) benefit from communication and
    coordination between the courts. For the purpose of these Guidelines, “administrator”
    includes a liquidator, trustee, judicial manager, administrator in administration proceedings,
    debtor-in-possession in a reorganization or scheme of arrangement, or any fiduciary of the
    estate or person appointed by the court.

    Guideline 2: Where a court intends to apply these Guidelines (whether in whole or in part
    and with or without modification) in particular Parallel Proceedings, it will need to do so by a
    protocol or an order,5 following an application by the parties or pursuant to a direction of the
    court if the court has the power to do so.

    Guideline 3: Such protocol or order should promote the efficient and timely administration
    of Parallel Proceedings. It should address the coordination of requests for court approvals of
    related decisions and actions when required and communication with creditors and other
    parties. To the extent possible, it should also provide for timesaving procedures to avoid
    unnecessary and costly court hearings and other proceedings.

    Guideline 4:      These Guidelines when implemented are not intended to:

                      (i)      interfere with or derogate from the jurisdiction or the exercise of
                               jurisdiction by a court in any proceedings including its authority or
                               supervision over an administrator in those proceedings;

                      (ii)     interfere with or derogate from the rules or ethical principles by which
                               an administrator is bound according to any applicable law and
                               professional rules;

                      (iii)    prevent a court from refusing to take an action that would be manifestly
                               contrary to the public policy of the jurisdiction; or

                      (iv)     confer or change jurisdiction, alter substantive rights, interfere with any
                               function or duty arising out of any applicable law, or encroach upon any
                               applicable law.

    Guideline 5: For the avoidance of doubt, a protocol or order under these Guidelines is
    procedural in nature. It should not constitute a limitation on or waiver by the court of any
    powers, responsibilities, or authority or a substantive determination of any matter in
    controversy before the court or before the other court or a waiver by any of the parties of any
    of their substantive rights and claims.



            5
              In the normal case, the parties will agree on a protocol derived from these Guidelines and obtain the
    approval of each court in which the protocol is to apply.
Case 19-40883     Doc 472      Filed 03/11/19 Entered 03/11/19 11:34:13                Main Document
                                            Pg 25 of 28


    Guideline 6: In the interpretation of these Guidelines or any protocol or order under these
    Guidelines, due regard shall be given to their international origin and to the need to promote
    good faith and uniformity in their application.

    COMMUNICATION BETWEEN COURTS

    Guideline 7: A court may receive communications from a foreign court and may respond
    directly to them. Such communications may occur for the purpose of the orderly making of
    submissions and rendering of decisions by the courts, and to coordinate and resolve any
    procedural, administrative or preliminary matters relating to any joint hearing where Annex A
    is applicable. Such communications may take place through the following methods or such
    other method as may be agreed by the two courts in a specific case:

                   (i)     Sending or transmitting copies of formal orders, judgments, opinions,
                           reasons for decision, endorsements, transcripts of proceedings or other
                           documents directly to the other court and providing advance notice to
                           counsel for affected parties in such manner as the court considers
                           appropriate.

                   (ii)    Directing counsel or other appropriate person to transmit or deliver
                           copies of documents, pleadings, affidavits, briefs or other documents
                           that are filed or to be filed with the court to the other court in such
                           fashion as may be appropriate and providing advance notice to counsel
                           for affected parties in such manner as the court considers appropriate.

                   (iii)   Participating in two-way communications with the other court, by
                           telephone or video conference call or other electronic means, in which
                           case Guideline 8 should be considered.

    Guideline 8: In the event of communications between courts, other than on administrative
    matters, unless otherwise directed by any court involved in the communications whether on
    an ex parte basis or otherwise, or permitted by a protocol, the following shall apply:

                   (i)     In the normal case, parties may be present.

                   (ii)    If the parties are entitled to be present, advance notice of the
                           communications shall be given to all parties in accordance with the rules
                           of procedure applicable in each of the courts to be involved in the
                           communications.

                   (iii)   The communications between the courts shall be recorded and may be
                           transcribed. A written transcript may be prepared from a recording of the
                           communications that, with the approval of each court involved in the
                           communications, may be treated as the official transcript of the
                           communications.

                   (iv)    Copies of any recording of the communications, of any transcript of the
                           communications prepared pursuant to any direction of any court
                           involved in the communications, and of any official transcript prepared
                           from a recording may be filed as part of the record in the proceedings
Case 19-40883     Doc 472       Filed 03/11/19 Entered 03/11/19 11:34:13                Main Document
                                             Pg 26 of 28


                           and made available to the parties and subject to such directions as to
                           confidentiality as any court may consider appropriate.

                   (v)     The time and place for communications between the courts shall be as
                           directed by the courts. Personnel other than judges in each court may
                           communicate with each other to establish appropriate arrangements for
                           the communications without the presence of the parties.

    Guideline 9: A court may direct that notice of its proceedings be given to parties in
    proceedings in another jurisdiction. All notices, applications, motions, and other materials
    served for purposes of the proceedings before the court may be ordered to be provided to
    such other parties by making such materials available electronically in a publicly accessible
    system or by facsimile transmission, certified or registered mail or delivery by courier, or in
    such other manner as may be directed by the court in accordance with the procedures
    applicable in the court.

    APPEARANCE IN COURT

    Guideline 10: A court may authorize a party, or an appropriate person, to appear before and
    be heard by a foreign court, subject to approval of the foreign court to such appearance.

    Guideline 11: If permitted by its law and otherwise appropriate, a court may authorize a
    party to a foreign proceeding, or an appropriate person, to appear and be heard by it without
    thereby becoming subject to its jurisdiction.

    CONSEQUENTIAL PROVISIONS

    Guideline 12: A court shall, except on proper objection on valid grounds and then only to the
    extent of such objection, recognize and accept as authentic the provisions of statutes,
    statutory or administrative regulations, and rules of court of general application applicable to
    the proceedings in other jurisdictions without further proof. For the avoidance of doubt, such
    recognition and acceptance does not constitute recognition or acceptance of their legal effect
    or implications.

    Guideline 13: A court shall, except upon proper objection on valid grounds and then only to
    the extent of such objection, accept that orders made in the proceedings in other jurisdictions
    were duly and properly made or entered on their respective dates and accept that such orders
    require no further proof for purposes of the proceedings before it, subject to its law and all
    such proper reservations as in the opinion of the court are appropriate regarding proceedings
    by way of appeal or review that are actually pending in respect of any such orders. Notice of
    any amendments, modifications, extensions, or appellate decisions with respect to such orders
    shall be made to the other court(s) involved in Parallel Proceedings, as soon as it is
    practicable to do so.

    Guideline 14: A protocol, order or directions made by a court under these Guidelines is
    subject to such amendments, modifications, and extensions as may be considered appropriate
    by the court, and to reflect the changes and developments from time to time in any Parallel
    Proceedings. Notice of such amendments, modifications, or extensions shall be made to the
    other court(s) involved in Parallel Proceedings, as soon as it is practicable to do so.
Case 19-40883     Doc 472      Filed 03/11/19 Entered 03/11/19 11:34:13                Main Document
                                            Pg 27 of 28


    ANNEX A (JOINT HEARINGS)

    Annex A to these Guidelines relates to guidelines on the conduct of joint hearings. Annex A
    shall be applicable to, and shall form a part of these Guidelines, with respect to courts that
    may signify their assent to Annex A from time to time. Parties are encouraged to address the
    matters set out in Annex A in a protocol or order.
Case 19-40883      Doc 472     Filed 03/11/19 Entered 03/11/19 11:34:13            Main Document
                                            Pg 28 of 28


 ANNEX A: JOINT HEARINGS

    A court may conduct a joint hearing with another court. In connection with any such joint
 hearing, the following shall apply, or where relevant, be considered for inclusion in a protocol or
 order:

        (i)     The implementation of this Annex shall not divest nor diminish any court’s
                respective independent jurisdiction over the subject matter of proceedings. By
                implementing this Annex, neither a court nor any party shall be deemed to have
                approved or engaged in any infringement on the sovereignty of the other
                jurisdiction.

        (ii)    Each court shall have sole and exclusive jurisdiction and power over the conduct
                of its own proceedings and the hearing and determination of matters arising in its
                proceedings.

        (iii)   Each court should be able simultaneously to hear the proceedings in the other court.
                Consideration should be given as to how to provide the best audio-visual access
                possible.

        (iv)    Consideration should be given to coordination of the process and format for
                submissions and evidence filed or to be filed in each court.

        (v)     A court may make an order permitting foreign counsel or any party in another
                jurisdiction to appear and be heard by it. If such an order is made, consideration
                needs to be given as to whether foreign counsel or any party would be submitting
                to the jurisdiction of the relevant court and/or its professional regulations.

        (vi)    A court should be entitled to communicate with the other court in advance of a joint
                hearing, with or without counsel being present, to establish the procedures for the
                orderly making of submissions and rendering of decisions by the courts, and to
                coordinate and resolve any procedural, administrative or preliminary matters
                relating to the joint hearing.

        (vii)   A court, subsequent to the joint hearing, should be entitled to communicate with
                the other court, with or without counsel present, for the purpose of determining
                outstanding issues. Consideration should be given as to whether the issues include
                procedural and/or substantive matters. Consideration should also be given as to
                whether some or all of such communications should be recorded and preserved.
